MEMORANDUM OF DECISION.
The defendant, Richard Sargent, appeals from a judgment of the Superior Court (Penobscot County; Beaulieu, J.), declaring a forfeiture of his $7500 cash bail. We find no clear error in the court’s finding that Sargent breached a condition of his bond by failing to appear for execution of his sentence after his conviction for armed robbery was affirmed.1 15 M.R.S.A. § 1094 (Supp.1988); M.R.Crim.P. 46D(a)(l). Furthermore, we find no abuse of discretion in the court’s failure to set aside the forfeiture and remit some or all of the amount forfeited. State v. Ellis, 272 A.2d 357, 360 (Me.1971), cert. denied, 404 U.S. 859, 92 S.Ct. 107, 30 L.Ed.2d 101 (1971); M.R.Crim.P. 46D(a)(2) and (4).
The entry is:
Judgment affirmed.
All concurring.

. See State v. Sargent, 536 A.2d 1133 (Me.1988).